Citation Nr: 1431159	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for PTSD, rated as 50 percent disabling from June 25, 2007, and 70 percent disabling from November 30, 2011.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Wade R. Bosley


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1998 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2010, and a copy of the hearing transcript is of record.

In February 2012, the Board remanded the issue of entitlement to an initial disability evaluation in excess of 50 percent for PTSD to the RO for proper adjudication.  The Board also instructed the RO to return the Veteran's claim of entitlement to TDIU to the Board (assuming TDIU was not granted upon adjudication of the issue of entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's PTSD).

In a February 2013 rating decision, the RO increased the Veteran's disability evaluation for PTSD to 70 percent effective November 30, 2011.  The Veteran subsequently perfected her appeal to the Board, arguing that the RO erred in assigning a November 30, 2011 effective date and for denying TDIU.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by symptoms such as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

2.  The Veteran's service-connected PTSD precluded her from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to a TDIU based on PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with a notification letter in July 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate a claims for PTSD and TDIU, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

VA's duty to assist under the VCAA includes helping the claimant to obtain pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran's STRs and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, the RO provided the Veteran with an appropriate examination in March 2011.  Specifically, the examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The Veteran was also afforded the opportunity to testify before the Board in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ began the hearing by identifying the issues before the Board.  In addition, the undersigned elicited additional testimony regarding the Veteran's symptoms of PTSD.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.

II.  Analysis

Initial Increased Evaluation for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.50% from June 25, 2007.

For purposes of considering the evidence in connection with the chronic adjustment disorder with PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

During a May 2006 VA initial mental health consultation, the Veteran reported suffering from depression, anxiety, and panic attacks.  Mental Status Examination (MSE) revealed an anxious mood, dysphoric affect, and tangential thoughts.  Judgment and insight were intact.  The Veteran denied suicidal or homicidal ideation.  Her GAF was 55.

In August 2007, the Veteran underwent a private psychiatric evaluation for treatment.  The Veteran endorsed anxiety, panic attacks, guilt, crying spells, hyperactivity, impulsiveness, forgetfulness, depression, and decreased energy.  She denied suicidal or homicidal ideation.  MSE revealed: alert and oriented times 4, distractible, rapid speech, normal thought process, agitated psychomotor activity, depressed mood, poor insight and judgment, and fair memory.  Her GAF was 60.  

In December 2007, the Veteran underwent a VA psychiatry consultation.  The Veteran reported episodes of depression and anxiety consistent of mood fluctuations, feelings of sadness without hopelessness, difficulty relaxing, irritability and crying spells.  Her GAF was 60.

The Veteran's mother submitted a statement in March 2010, stating that, upon the Veteran's return from active duty, she was not in control of herself.

At the Veteran's October 2010 Board hearing, the Veteran testified that she doesn't like being around people and that she cannot trust people.  She stays home all the time and doesn't go out unless it is necessary.

On March 2011 VA examination, the Veteran reported having no friends but her mother is supportive.  She reported recurrent daily intrusive memories and avoidance.  She was clean and casually dressed.  Her speech was spontaneous.  Her mood was anxious and depressed, and affect was appropriate to mood, and tearful.  The examiner noted no presence of inappropriate or obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or violence.  Impulse control was noted as good, and memory was normal.  Her GAF was 60.

In September 2011, the Veteran underwent a private psychological evaluation.  In the examiner's November 2011 report, the examiner noted that the Veteran's personal hygiene was good.  The Veteran's multiple diagnoses included anxiety and depression, and she endorsed symptoms of trouble with authority, panic attacks, trouble speaking to people, paranoia, memory interference, lack of confidence, easily gives up, flashbacks, sense of unreality, and occasionally unsure of her geographical locale.  The Veteran often feels overwhelmed despite what activity in which she is involved, and often does not understand or is unable to process verbal communications from others.  The Veteran has days of intense anger and sometimes becomes violent.  She will sometimes initiate trouble with someone when unprovoked.  

The Veteran has a long history of impulse control problems related to alcohol.  The Veteran has a virtual absence of any type of social support network outside of her mother.  She isolates herself from people and has developed what she has been told is social anxiety.  She is unable to develop or maintain relationships because she no longer trusts anyone since her assault.  The Veteran  has obsessive thoughts about her in-service assault.  She reports thinking about suicide 20 days out of every month.  She attempted suicide in May 2011 and was involuntarily hospitalized.  She reports memory interference due to the extreme anxiety and panic attacks she suffers from.  The memory interference will be pronounced especially if she anticipates she will need to have some type of contact with a crowd of people.  She has great difficulty with normal everyday routines.  The Veteran has been arrested (but not charged) on two occasions for domestic violence in 2003 or 2004 and 2007.  

The examiner assigned a GAF of 50, and opined that the Veteran has been more disabled by her PTSD-related symptoms than a 50% evaluation since she filed her claim.

The Board finds that the symptomatology associated with the Veteran's service-connected PTSD supports the assignment of a 70 percent rating from June 25, 2997, because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; speech intermittently illogical, obscure, or irrelevant; impaired impulse control with periods of unprovoked irritability and violence; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  The Board has thoroughly reviewed the record and finds that the medical and evidence of record has been relatively consistent since the date of claim and are of such severity as to warrant a 70 percent evaluation throughout the entire appeal period.

Indeed, of particular significance to the Board in this matter is the medical evidence documenting the Veteran's problems with continuous depression and anxiety, leading to social isolation and frequent suicidal ideation.  In addition, the competent assertions of the Veteran concerning her impaired impulse control with respect to alcohol and violence since her discharge from service.

However, the Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of such a severity as to produce total occupational and social impairment, as required for a 100 percent rating.  The evidence does not demonstrate symptoms such as persistent delusions or hallucinations, grossly inappropriate behavior, or memory loss of the names of close relatives, her own occupation, or her own name.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warrants a 70 percent evaluation, but no higher, for the appeal period. 

In this case, the Board finds that the rating criteria contemplate the Veteran's symptoms of PTSD.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

Because the Veteran is service connected for PTSD, rated as 70 percent disabling, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.

In the Veteran's June 2007 claim for TDIU, she stated that her inability to be around people, in addition to her constant anxiety that interferes with her concentration, preclude her from gainful employment.

On March 2011 VA examination, the Veteran reported that she feels withdrawn and anxious and quit both jobs she tried after about a week.  The examiner noted that there was no basis to make observations concerning the degree of occupational or academic impairment due to PTSD because the Veteran is not employed and not in school.

On September 2011 psychological evaluation, the Veteran reported her last attempt at working a job was after she was discharged from the Reserves in January 2007.  She was employed for a week before she became angry at the owner of the business and "told her off" and was subsequently fired.

The examiner opined that it is as least as likely as not that the Veteran is unable to obtain or maintain adequate employment due to cognitive interference, inability to communicate effectively, severe and frequent panic attacks, and the social anxiety resulting from the depression caused by her PTSD.  She is also unable to control her impulse to react to authority figures.  The Veteran is unable to attend standard school classes due to an inability to communicate effectively, severe and frequent panic attacks, and the social anxiety resulting from the depression caused by her PTSD.  She fears she would be violent with other students.  She is unable to adapt to the stressful settings of a college campus.  The Veteran is also unable to complete online schooling assignments as a result of cognitive interference, inability to communicate effectively even through online means, severe and frequent panic attacks, and the depression caused by her PTSD.  She is unable to adapt to the demands and stressors associated with online schooling.  

Upon review of the record, the Board finds no reason to discount the probative value of the favorable opinion regarding the Veteran's unemployability.  Based on the favorable medical opinion above, and lack of any evidence to the contrary, the Board finds that the Veteran's service-connected PTSD is as likely as not of such nature and severity as to prevent her from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An increased disability rating of 70 percent, but no higher, for the service-connected PTSD is granted, from June 25, 2007.

TDIU is granted.



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


